Broadway Coffeehouse LLC
                                                               and Marcus Rogers, as Trustee
                                                                for the Saks Children Trust a/



                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2015

                                   No. 04-14-00734-CV

              Sandra SAKS, Lee Nick McFadin, III, and Margaret Landen Saks,
                                     Appellants

                                             v.

 BROADWAY COFFEEHOUSE LLC and Marcus Rogers, as Trustee for the Saks Children
                  Trust a/k/a ATFL&L, a Texas trust,
                               Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17001
                       Honorable Antonia Arteaga, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

      The court has considered the Appellants' Motion for Rehearing En Banc, and the motion
is DENIED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court